                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF GEORGIA
                             AUGUSTA DIVISION




UNITED STATES OF AMERICA

V.                                            CR119-151

DEONTEZ TONY REID




               ORDER ON MOTION FOR LEAVE OF ABSENCE



      Jared T. Williams having made application to the Court for a leave of absence,

and it being evident from the application that the provisions of Local Rule 83.9 have

been complied with, and no objections having been received;

      IT IS HEREBY ORDERED THAT Jared T. Williams be granted leave of

absence for the following periods: November 25, 2019 through December 3,

2019; December 5, 2019; December 23, 2019 through December 27, 2019;

January 16, 2020; February 4, 2020; March 11, 2020; April 2, 2020; May 7,

2020 and May 14,2020.

      SO ORDERED,this the _^^^day of November,2019.


                                       J. RANDAfcTIALL, CHIEF JUDGE
                                       UNITJZD STATES DISTRICT COURT
                                            ^HERN DISTRICT OF GEORGIA
